Citation Nr: 0909997	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-10 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision, with 
the rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania and the attached cover letter 
originating from the Buffalo, New York VA Regional Office 
(RO).  The case has since been handled by the Buffalo VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has reviewed the claims file and finds that a 
number of evidentiary and procedural matters must be 
addressed before a final adjudication of this case can be 
made by the Board.

First, the Board notes that this case was certified and 
transferred to the Board from the Buffalo VARO in November 
2006.  Subsequently, the RO received additional evidence 
pertinent to the claim.  According to a November 2007 
memorandum to the file, after the claim for an increased 
evaluation for PTSD had been certified and transferred to the 
Board, the RO erroneously developed a separate claim on the 
same issue.  The RO sent photocopies of subsequently received 
evidence to the Board on multiple occasions, evidence which 
included the report of an October 2007 VA psychiatric 
examination.  Some of the subsequently received evidence was 
accompanied by a waiver of initial RO review of the evidence, 
while some was not, and some was received within the 90 day 
period allotted for submission of additional evidence to the 
Board following notification of certification of an appeal to 
the Board.  See 38 C.F.R. § 1304(a).  Given the submission of 
at least some pertinent evidence without a waiver of initial 
RO review of the evidence, the Board finds that a remand for 
such consideration is warranted.  38 C.F.R. § 20.1304(c).

The Board notes that in an October 2007 statement, the 
Veteran requested an RO hearing in conjunction with his 
appeal, and it does not appear that such a hearing has been 
conducted.  While this request was made more than 90 days 
after notification of certification of an appeal to the 
Board, given the remand of the claim, the Veteran should be 
afforded the requested RO hearing.  See 38 C.F.R. §§ 
3.103(c), 3.2600(c).
 
Moreover, since this case concerns a claimed increase in an 
existing rating, it is subject to the notification 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), in which the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that: (1) VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  A 
letter meeting all requirements of Vazquez-Flores has not 
been furnished to date.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  The Veteran 
should specifically be requested to 
describe the location and dates of his 
recent PTSD group therapy and to fill out 
signed release forms for all non-VA 
treatment providers.

It is essential that this letter comply 
with all requirements of Vazquez-Flores 
v. Peake, supra, with the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008) included in the letter.

2.  Then, all records of reported medical 
and mental health treatment which are not 
currently associated with the veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  If the Veteran has not, to date, been 
afforded an RO hearing, such a hearing 
should be scheduled, and a transcript of 
such hearing (if held) must be added to 
the claims file.  If such a hearing has 
already been conducted, the transcript of 
that hearing must be added to the claims 
file, and no further hearing is required.

4.  Efforts must to be made to ensure 
that the claims file is reassembled in 
full, with any temporary file or other 
documentation in the RO/AMC's possession 
associated with the claims file.  Any 
pertinent rating decisions or 
Supplemental Statements of the Case 
issued subsequent to November 2006 should 
be associated with the claims file as 
well.

5.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

